Corson, P. J.
I concur in the opinion of my associate, Judge Fuller, for the reason that a majority of the members of this court, as now constituted, áre of the opinion that this court should not, in the future, regard the decision in C. Aultman & Co. v. Siglinger, 2 S. D. 442, 50 N. W. 911, as binding upon the court, so *429far as it holds that exhibits annexed to the complaint are not to be considered, in determining the sufficiency of the complaint on demurrer. While my own views, as expressed in the opinion in that case, remain unchanged, it is my duty, nevertheless, in the decision of cases in which the question of exhibits is involved, to follow the views held by a majority of the court. Therefore, treating the policy annexed to the complaint in thiá case as a part thereof, it would seem to follow from the reasoning of Judge Fuller, and the authorities cited in the opinion, that the complaint must be held insufficient, in that it fails to allege that 60 days had elapsed after the proofs were made and delivered to the defendant company before the commencement of this action, and that the order of the circuit court, overruling the demurrer, should be reversed. I may add, in conclusion, that the order of the court below, overruling the demurrer in. the case at bar, was made prior to the decision in the Aultman Case, and hence that decision could not have influenced the court below in its ruling upon the demurrer now before us.